         Case 1:19-cv-09399-ER Document 79 Filed 06/03/21 Page 1 of 5


                     SERGEI                 OREL,               LLC
                               Attorneys            at     Law
                    2125 Center Avenue, Suite 608
                     Fort Lee, New Jersey 07024


                                                                            Tel: 201-491-1464
                                                                           Fax: 201-604-6775
                                                                         sorel@sergei-orel.com
June 1, 2021                                     Defendants' request to extend the discovery deadline to
                                                 June 25, 2021 is granted. A status conference will be held
VIA ECF ONLY                                     on June 30, 2021 at 4:30 PM. The Parties are directed to
                                                 call (877) 411-9748 at that time and enter the access code
Hon. Edgardo Ramos, U.S.D.J.
                                                 3029857, followed by the pound (#) sign when prompted.
Thurgood Marshall United States Courthouse
Courtroom 619
                                           It is SO ORDERED.                                     .
40 Foley Square
New York, NY 10007                                                             06/03/2021

   RE:             POOF-SLINKY, LLC v. A.S. PLASTIC TOYS CO., LTD., et al.
   Civil Action No.:   19-cv-9399

Dear Your Honor,

This office represents the following defendants in the above matter:

 A.S. Plastic Toys Co., Ltd.


 Amy & Benton Toys & Gifts Co., Ltd.


 Believe-fly Trading (Toys) Co., Ltd. (Shantou)


 Guangdong Hershey Spring Industrial Co. Ltd.


 Hhsmile


 Longyan Lang Ling Heng Chuang Trading Ltd.


 Nbjustin


 Ningbo Zhenrong Intn'l Trading Co., Ltd.




                                            !1
       Case 1:19-cv-09399-ER Document 79 Filed 06/03/21 Page 2 of 5




Shantou Chenghai Haoda Toys Co., Ltd.


Shantou Chenghai Hengya Toys Co., Ltd.

Shantou Chenghai Pengcheng Toy Ind. Co., Ltd.
Shantou Chenghai Sweet Baby Toys Firm

Shantou Chenghai Yuansheng Toys Industry Co., Ltd.
Shantou Chenghai Yueqi Toys Firm
Shantou City Chenghai Xinbooming Toys Factory
Shantou H&C Toys & Crafs Manufactory
Shantou Kunyang Trading Co., Ltd.


Shantou Longhu XuChang Toys Firm


Shantou Lucky Toys & Gift Firm


Shantou Mingtong Toys Industrial Co., Ltd.


Shantou South Toys Factory


Shantou Tianyi Toys Industrial Co., Ltd.


Hengjun Plastic Toys Manufactory Shaoxing Jinlangte Sports Goods Co., Ltd.


Shenzhen X-World Technology Co., Ltd.


Shenzhen Gift Joint Promo Co., Ltd.

Wenling Bestone Commodity Factory

Yiwu B&T Crafts & Arts Co., Ltd.


Yiwu Power Import & Export Co., Ltd.



                                           !2
         Case 1:19-cv-09399-ER Document 79 Filed 06/03/21 Page 3 of 5




 Yiwu Qida Household Items Factory
 Zhangping TK Toys And Gifts Co., Ltd.

 Shantou Chenghai Kaishenglong Toys Factory


 Shantou Jinyu Trading Co., Ltd., and
 Great International Toys Ltd.


Plaintiff’s counsel has filed a pre-motion letter with the court on May 25, 2021, quite
unreasonably seeking attorneys fees for the work that Plaintiff’s counsel has done on
her own initiative, or on the initiative of her client, and which was not in any way caused
by the above-listed 34 defendants. Plaintiff has filed a motion to dismiss defendants’
counterclaims on its own initiative, and which were not caused by any omission by the
34 defendants, which Plaintiff has a right to do.

Plaintiff’s counsel is being absolutely incorrect when she alleges that somehow the
undersigned failed to defend this action - that could not be farther from the truth. An
Answer to Plaintiff’s complaint and Counterclaim were filed in this case by and on behalf
of the 34 defendants [Dkt. No. 60]. The undersigned opposed Plaintiff’s Motion for
Default Judgment [Dkt. No. 61]. Thus, clearly, this court action has been defended on
behalf of the above 34 Defendants. Plaintiff’s counsel’s allegation that because her
motion to strike the Counterclaim has not been objected to by and on behalf of the
Defendants, she somehow deserves attorneys fees for the motion is incorrect and
should not be considered by the Court.

The 34 defendants, which are all located in the People’s Republic of China, not in the
USA, consider Plaintiff’s complaint in this action, and this action itself, to be frivolous
and designed to harass the defendants in question. As a result of Plaintiff’s present
frivolous court action, the 34 defendants have had their Alibaba accounts, and more
importantly, moneys in those accounts, frozen for over 1.5 years, without giving any
possibility of recourse to the defendants, and without giving a possibility to unfreeze the
accounts with Alibaba, which accounts contain defendants’ funds unrelated to any
Slinky-related allegations by the Plaintiff. Thus, Plaintiff’s complaint has cause a great
economic injury to all 34 defendants.

A strategic decision has been made by the defendants to not waste further attorneys
fees in opposing Plaintiff’s Motion to Strike Defendants’ Counterclaim. Plaintiff’s attorney
may not seek attorneys fees for its own motion, i.e., the motion it chose to file
voluntarily, in a court action it itself brought against the 34 defendants on its own
initiative, and such requests for attorneys fees by Plaintiff’s counsel are both
unreasonable and unfair to the Defendants, and such requests for attorneys fees by the
Plaintiff must be denied by this Court.

                                             !3
          Case 1:19-cv-09399-ER Document 79 Filed 06/03/21 Page 4 of 5




With respect to Plaintiff’s allegations concerning that supposedly the 34 Defendants
have not complied with discovery requests, the Plaintiff’s counsel is again incorrect. On
more than one occasion, namely, on September 1, 2020, by emai, i.e., even before
Plaintiff served its discovery requests, the undersigned served on the Plaintiff’s counsel
a table that contained information on each of the 34 defendants’ Alibaba accounts/
storefronts which contained detailed information with respect to trap purchase orders
that Plaintiff’s investigators placed with the defendants and other relevant information.

On September 21, 2020, the undersigned informed Plaintiff’s counsel that the
information provided previously on September 1, 2020 by the defendants in the table
was all of the discovery that they had in response to Plaintiff’s discovery demands.

The undersigned explained to the Court previously during the telephonic appearance
before this Honorable Court on March 25, 2021 that it was hard for the undersigned to
obtain more discovery information from the defendants because they are located in
China and because they did not have additional information to provide other than what
already was provided, but that the undersigned was going to make efforts to have the
defendants come up with more discovery documents and information.

The undersigned's request on May 24, 2021 for a further extension of time to allow
Defendants to gather more information was entirely reasonable, which Plaintiff's counsel
unreasonably now rejects in her May 25, 2021 letter.

It is respectfully requested that this Honorable Court kindly grants a further, at least a 30
day extension from May 25, 2021 to June 25, 2021 (which is a mere 3 weeks away, so
Plaintiff won’t be prejudiced) to have defendants finish collecting whatever information
they may gather, so that the undersigned could send proper formal replies to discovery
demands to Plaintiff.

It is not the Defendants who are delaying this case, it is the Plaintiff. The Defendants
several times have offered to the Plaintiff reasonable settlement terms, which the
avaricious and unreasonable Plaintiff has declined every time.

It is the belief of the undersigned that this case could benefit from a settlement
conference before Your Honor. The 34 Defendants several times offered more than
reasonable monetary settlement terms to the Plaintiff, which the Plaintiff not only
rejected, but the last time the Defendants proposed yet another settlement to the
Plaintiff, the latter in response not only rejected the reasonable terms, but in response
came back with an even more inflated, a higher number, which the Defendants cannot
afford by any means.

Therefore, it is respectfully requested that Your Honor kindly schedule this matter for a
Settlement Conference and that Your Honor kindly mediate this matter in an effort to
bring the Plaintiff and the 34 Defendants to settlement on terms more reasonable than
those counter-proposed by the Plaintiffs.

                                              !4
         Case 1:19-cv-09399-ER Document 79 Filed 06/03/21 Page 5 of 5




Many thanks for your courtesies.

Best regards,




!
Sergei Orel

                            CERTIFICATION OF SERVICE

       I certify that on this 1st day of June, 2021, the foregoing was delivered by ECF
to, and I have mailed a copy of this pleading, via email to bscully@ipcounselors.com to:

Brieanne Scully, Esq., Epstein Drangel LLP, 60 East 42nd Street, Suite 2520, New York,
NY 10165

Dated: June 1, 2021                _____/Sergei Orel/_________
                                         Sergei Orel, Esq.




                                           !5
